Case: 14-20009      Document: 00512859756         Page: 1    Date Filed: 12/05/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20009
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 5, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                     Clerk

                                                 Plaintiff-Appellee

v.

JORGE GOMEZ-REYES, also known as Jorge Pedro Gomez, also known as
Jorge Gomez, also known as Jorge Gomez Reyes, also known as Aurelio Nicolas
Tapia, also known as Aurelio N. Tapia, also known as Aurelio Tapia-Nicolas,
also known as Aurelio Tapia Nicolas,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-543-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jorge Gomez-Reyes appeals the sentence imposed for his conviction for
illegal reentry by a previously deported alien after a felony conviction. The
district court sentenced him below the advisory guidelines range to 18 months
of imprisonment, followed by one year of supervised release.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20009     Document: 00512859756       Page: 2   Date Filed: 12/05/2014


                                   No. 14-20009

      Gomez-Reyes argues that resentencing is appropriate because the
district court failed to adequately explain its reasons for the sentence. He
asserts that the district court did not address his mitigation arguments
concerning his familial circumstances and the overrepresentation of his
criminal history and made no mention of the sentencing factors under 18
U.S.C. § 3553(a) apart from the Sentencing Guidelines.
      A sentencing court commits significant procedural error where it fails to
adequately explain the chosen sentence. Gall v. United States, 552 U.S. 38, 51
(2007). “The sentencing judge should set forth enough to satisfy the appellate
court that he has considered the parties’ arguments and has a reasoned basis
for exercising his own legal decisionmaking authority.” Rita v. United States,
551 U.S. 338, 356 (2007); accord United States v. Diaz Sanchez, 714 F.3d 289,
294 (5th Cir. 2013).     The adequacy of the district court’s statements are
considered in the context of the sentencing proceeding as a whole.             Diaz
Sanchez, 714 F.3d at 294.
      Because Gomez-Reyes did not object to the district court’s explanation of
the sentence, plain error review applies to his argument. See United States v.
Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009). To show plain error,
Gomez-Reyes must show a forfeited error that is clear or obvious and that
affects his substantial rights. See Puckett v. United States, 556 U.S. 129, 135
(2009). If he makes such a showing, we have the discretion to correct the error
but will do so only if the error seriously affects the fairness, integrity, or public
reputation of judicial proceedings. See id. Gomez-Reyes acknowledges that
plain error review applies pursuant to circuit precedent but wishes to preserve
for further review the question whether a defendant must specifically object to
the adequacy of the explanation of a sentence in order to avoid plain-error
review of the issue on appeal.



                                         2
    Case: 14-20009    Document: 00512859756     Page: 3   Date Filed: 12/05/2014


                                 No. 14-20009

      The record reflects that the district court listened to and considered
Gomez-Reyes’s arguments for a lesser sentence.       Based on its statements
during the sentencing hearing, the district court sufficiently discharged its
obligation to explain its reasons for the sentence. See Diaz Sanchez, 714 F.3d
at 294-95. Furthermore, to show that an error affected his substantial rights,
Gomez-Reyes must demonstrate a reasonable probability that the result of the
proceeding would have been different but for the error.       See Mondragon-
Santiago, 564 F.3d at 364. However, he does not explain why a more robust
discussion by the district court would have resulted in a lesser sentence. Thus,
he has also failed to show an effect on his substantial rights for purposes of
plain error review. See Mondragon-Santiago, 564 F.3d at 365.
      AFFIRMED.




                                       3